UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 22, 2010 CASCADE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Washington 000-25286 91-1661954 (State of other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2828 Colby Avenue, Everett, WA 98201 (Address of principal executive offices, including Zip Code) (425) 339-5500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Section Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)). ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). 1 ITEM 5.07 Submission of Matters to a Vote of Security Holders. On June 22, 2010, Cascade Financial Corporationheld its 2010 annual meeting of shareholders. The matters voted on at the meeting and the final voting results are as follows: 1. The following directors were elected for a term to expire at the 2013 Annual Meeting: Director For Withheld Broker Non-Votes Richard L. Anderson, C.P.A. Marion R. Foote Janice E. Halladay Thomas H. Rainville Craig G. Skotdal 2. A proposal to approve, in an advisory (non-binding) vote, the compensation of executives disclosed in the proxy statement. The proposal was approved. For Against Abstain 3. A proposal regarding ratification of Moss Adams LLP as independent registered public accounting firm for the fiscal year ending December 31, 2010. The proposal was approved. For Against Abstain 4. A proposal approving an amendment to Cascade Financial Corporation’s Articles of Incorporation, as amended, to increase the number of authorized shares of common stock from 25,000,000 to 65,000,000 shares of common stock, $.01 par value per share. The proposal was approved. For Against Abstain SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:June 23, 2010 CASCADE FINANCIAL CORPORATION By: /s/ Carol K. Nelson Carol K. Nelson President and CEO 2
